 

 

 
    
  

 

 

USDC SDNY
'| DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK , DATE FILED. |=) =. pov

 

 

 

RUDERSDAL, EOOD, et al.,
18-cv-11072 (GHW) (RWL)
19-cv-01762 (GHW) (RWL)
Plaintiffs,
ORDER

- against -

PHILIP ROBERT HARRIS, et al.,

Defendants.

 

x
ROBERT W. LEHRBURGER, United States Magistrate Judge.

The parties’ consent request (Dkt. 236) for a revised briefing schedule for Plaintiff's
motion for jurisdictional discovery is granted. Accordingly:

1. Plaintiffs’ motion for jurisdiction discovery is denied as moot, without
prejudice to refiling by February 23, 2020 (when Plaintiffs’ opposition to renewed motions
to dismiss are due);

2. Defendants’ shall file opposition to Plaintiffs’ motion for jurisdictional
discovery by March 9, 2020;

3. Plaintiffs shall file any reply on their motion for jurisdictional discovery by
March 16, 2020.

SO ORDERED.

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

 

Dated: January 15, 2020
New York, New York

Copies transmitted to all counsel of record.
